One of the plaintiffs’ exceptions relates to the use of interrogatories to which the plaintiffs did not object when the answers were introduced in evidence. The other relates to the plaintiffs’ motion for a new trial and the requests for rulings in connection with the motion. There is no merit to the plaintiffs’ argument that the judge was required “to hear counsel on the principles set forth in the requests.” The exceptions are frivolous and approach absurdity. Double costs are to be assessed under G. L. c. 211, § 10.

Exceptions overruled.